 STS. MARY & ELIZABETH HOSPITAL73NazarethLiterary&Benevolent Institute, Inc.,d/b/a Saints Mary and Elizabeth HospitalandKentucky Nurses' Association.Cases 9-CA-20290 and 9-CA-203707 November 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 9 May 1984 Administrative Law Judge Mi-chael O. Miller issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommended Orderas modified.THE AMENDED REMEDYThe Respondent has excepted to the judge's re-quirement that the Respondent cease and desistfrom unilaterally changing "the hours of employ-ment of recovery room nurses," in view of thejudge's finding that the Respondent's violation ofthe Act with regard to these unit employees con-sisted only of the Respondent's unilaterally sendingthem home prior to the end of their regularlyscheduled shift.2We find merit in this exceptionand shall amend the remedy accordingly.3AMENDED CONCLUSIONS OF LAWSubstitute the following for further Conclusionof Law 2.1In his analysis of the Respondent's bargainingobligation, the judgeapplied the principles articulatedin Presbyterian Hospital,241 NLRB 996(1979), andDow Chemical Co.,250 NLRB 756 (1980) The Respondentexcepts to application of those principles here, contending that the Boardshould instead apply the "at risk" doctrine ofMike O'Connor Chevrolet,209NLRB 701 (1974), to the postdecertifiicationelection unilateralchanges atissueEvenassumingthe applicability of the "at risk" doc-trine, however, we would still find the 8(a)(5) violations here because theBoard hasdetermined that the Union won the election and thereby reaf-firmed its majority representative status. SeeStsMary'& Elizabeth Hospi-tal,274 NLRB 607 (1985), and 277 NLRB No. 45 (Nov 12, 1985) (notreportedin Boardvolumes).On a related point, we note our agreement with the judge that thefiling of a decertification petition,standing alone, does not permit an em-ployer to makeunilateral changesFinally,we find no need to rely on the judge's theory of continuingviolationin finding thealleged 8(a)(5) unfair labor practices here.2 That provision of the Order is too broad not only because of the lun-ited nature of the conduct underlying the violation but also because theexact schedulethe nursesare to workis a managementright under thecontract.aWe shall clarify the Order and notice to conform to the violationsfound"2. The Respondent has violated Section 8(a)(5)and (1) of the Act by: failing and refusing to fur-nish the Union with a list of thenames and ad-dresses of current unit employees, as requested;unilaterally changing the job-posting procedures;failing to distribute copies of the collective-bargain-ing agreement to new employees without notice toor bargaining with the Union; and unilaterallysending recovery roomnurseshome prior to theend of their regularly scheduled shift."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Nazareth Literary '& Benevolent Insti-tute, Inc., d/b/a Saints Mary and Elizabeth Hospi-tal,Louisville,Kentucky, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order as modified.1.Substitute the following for paragraph 1(a)."(a) Refusing to furnish the Union with informa-tion relevant and necessary to the performance ofitsduties as collective-bargaining representative oftheRespondent'semployees;andunilaterallychanging terms and conditions of employment in-cluding job-posting procedures, the distribution ofcopies of the expired contract to new employees,and sending home recovery room nurses prior tothe end of their regularly scheduled shift, withoutnotice to and bargaining with the Union."'2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE ToEMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to furnish information tothe Union that is relevant and necessary to the per-282 NLRB No. 10 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDformance of the Union's duties as collective-bar-gaining representative of our employees.WE WILL NOT, without prior notice to and bar-gainingwith the Union, unilaterally change job-posting procedures; discontinue distributing copiesof the contract to new employees; or send homerecovery room' nurses prior to the end of their reg-ularly scheduled shift.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL give the Union a list of the names andaddresses of current bargaining unit employees.WE WILL give copies of the expired ' contract toall bargaining unit employees hired since 26 April1983.WE WILL make- the recovery room nurses wholefor any wages they lost as a result of having beeninvoluntarily required to leave work prior to theend of their .shifts.WE WILL rescind the job-posting procedures pre-viously announced ^ on 14 September 1983 to theextent that they apply to employees within the cer-tifiedbargaining unit and WE WILL resume ourpracticeswith respect to job postings and shiftchanges.WE WILL recognize and, on request, bargainwith Kentucky Nurses' Association as the exclusivebargaining representative- of- all the employees inthebargainingunitdescribed' below prior tomaking any changes in the terms and conditions ofemployment of the employees in that unit. The ap-propriate unit is:All full-time and ` regular part-time registerednurses employed by the Employer at its Louis-ville,Kentucky hospital, including chargenurses, nursing instructors, admitting and dis-charge planning nurses, the health nurse, thehealth care coordinator, the triage nurse, andgraduate nurses, but excluding all other em-ployees, and all guards, all head nurses, and allother- supervisors as defined in the Act.NAZARETH LITERARY & BENEVO-LENT INSTITUTE, INC., D/B/A SAINTSMARY AND ELIZABETH HOSPITALCarol L. Shore, Esq.,for the General Counsel.'WilliamA.Blodgett Jr.,Esq.(Woodward,Hudson &-Fulton),of Louisville, Kentucky, for the Respondent.Margaret Miller,of Louisville, Kentucky, for the Charg-ing Party.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge. Thiscase was heard on March 5 and 6, 1984, in Louisville,Kentucky, based on unfair labor practice charges filed byKentucky Nurses' Association (the Union) on October 26and November 21, 1983, and a complaint issued by theRegional Director for Region 9 of the National LaborRelations Board (the Board) on December 7, 1983. Thecomplaint alleges that Nazareth Literary & BenevolentInstitute, Inc., d/b/a Saints Mary and Elizabeth Hospital(Respondent) violated Section 8(a)(5) and (1) of the Na-tionalLabor RelationsAct (the Act). Respondent'stimely filed answer, as amended, although admitting cer-tain factual allegations of the complaint, denies the com-mission of any unfair labor practices.All parties were afforded full opportunity to appear, -toexamine and cross-examine witnesses, and to argueorally.Briefs,which. have been carefully considered,were filed on behalf of the General Counsel and Re-spondent.Based on the entire record, including my observationof the witnesses and their demeanor, I make the follow-ingFINDINGS OF FACT1.RESPONDENT'S BUSINESS AND THE UNION'S LABORORGANIZATION STATUS-PRELIMINARY'CONCLUSIONS OF LAWRespondent is a Kentucky corporation engaged inLouisville,Kentucky, as a health care institution, operat-ing a hospital providing in-patient and out-patient medi-cal and professional care services. The complaintalleges,Respondent admits, and I find and conclude that- Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.The complaint alleges, Respondent admits, and I findand conclude that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsOn April 24, 1980, the Union was certified as the col-lective-bargaining representative of Respondent's em-ployees in the following unit:All full-time' and regular part-time registered nursesemployed by the Employer at its Louisville, Ken-tucky hospital, including charge nurses, -nursing in-structors, admitting and discharge planning nurses,the health nurse, the health care' coordinator, thetriage nurse, and graduatenurses,but excluding allother employees, and all guards, all head nurses,and all other supervisors as defined in the Act."1Respondent admits that thisunitwas certified by the Board in Case9-RC-13249, but denies that it was a unit appropriate for collective-bar-gaining purposesThe issue of unit appropriateness was not litigatedContinued STS.MARY & ELIZABETH HOSPITALNegotiations between Respondent and the Union result-ed in a collective-bargaining agreementeffective on No-vember 12, 1981, through October 31, 1982. That con-tractcontainedacomprehensivemanagement-rightsclauseand otherlanguage pertinent to the issues in-volved herein,asmorefully described infra. In July1982, each party served notice on the other of its intentto seek modifications or termination of that contract.On July 21, 1982, in Case 9-RD-1103, a petition to de-certify the Union was filed. A Stipulation for Certifica-tion on Consent Election was approved on August 16,1982, and an election was conducted in the certified uniton September 9, 1982. The tally of ballots revealed that126 votes were cast for, and 124 votes werecast against,continued representation; there were 4challenged ballotsthat were sufficientin numberto affect the results of theelection.A hearing on the challenges was held on Octo-ber 19, 1982, and on November 4, 1982, the hearing offi-cer issued her Report on Challenged Ballots and Recom-mendation to theBoard.The hearing officer recommend-ed that all fourchallengesbe sustained.2Subsequent to the decertification election, the partiesmet on eightoccasionsto negotiate a new collective-bar-gaining agreement.In the second of these meetings, theUnion proposed a revised recognitionclausethat wouldhave included the clinicians and specialists within theunit. It withdrew that proposal in the fifth meeting. Thelastmeetingwas held on January 12, 1983; the partiesdid not reach agreement on that date.Prior to thislastmeeting,Respondent had received in-formation tending to indicate that at least two and possi-bly three of the challenged voters had votedagainst theUnion and did not desire union representation. Thus, onthe night following the election, the patient/family clini-cian told Jean Straub, Respondent's director of surgery,recovery, and outpatient surgery, that she had voted forthe hospital (i.e.,againstunion representation) and wasupset that her vote had been challenged. She repeatedthisstatement several times thereafter, indicating toStraub, that she did not wish to be represented by theUnion. Similarly,in a meetingheld sometime in Novem-before me Based on the certification,I find and conclude that this is aunit appropriatefor thepurposesof collectivebargainingwithin themeaning of Sec. 9(b) of the Act.2The challenged voters were registered nurses who held the positionsof gerontology clinical specialist,interostomal clinician, patient/familyclinician, and nurse/professional recruiter.Their ballotshad been chal-lenged because their job positions were outside the existing bargainingunitRegarding the first three positions,the hearingofficer foundthat al-thoughI theylikely would havebeen included in an appropriate unit in aninitialRC or unit clarification proceeding,they were created after thecertificationbut beforeagreement on a contract was reachedand theywere not discussed in the negotiations or included under the contractShe concluded that the votes castby the occupantsof those positionswere properly challenged because "the only appropriate unit in a decerti-fication election is the existing or recognized bargaining unit," a unit thatdid not include or contemplate inclusion of the clinicians and specialists.The hearingofficer furtherfound that the nurse/professional recruiterwas properly excluded inasmuch as she did"not share a substantial com-munity of interestwith the'other registered nurses.", Respondentfiled ex-ceptions to the hearingofficer'sfindings and conclusions with respect tothe three nurses who occupied clinician and specialist positions, contend-ing that their votes should be counted inasmuch as the certified and stipu-lated unit was a unit of all registered nurses.The hearing officer's reportand Respondent's exceptions thereto are still pending before the Board75her or December 1982, with the patient/family clinicianand another clinician present, the gerontology clinicalspecialist told VirginiaWilkerson, Respondent's directorof nursing, "If they would count our votes, there wouldbe no Union." This same clinician told Wilkerson thatshe did not wish to be represented by the Union.3Adding what it considered to be negative votes bynurseswhom it deemed properly included within theunit(though the hearing officer had found otherwise) tothe 124 votes against representation in the election, Re-spondent reached the conclusion that the Union nolonger represented a majority of the hospital's registerednurses.On February 1, 1983, Respondent wrote theUnion a letter stating, inter alia, the following:Please be advised that effective February 1, 1983,our Hospital is suspending all collective bargainingnegotiations with your labor organization pending afinal determination as to whether or not your labororganization represents a majority of nurses at ourHospital.It based that decision, it stated, on evidence of a lack ofmajority status, an intention to protect the hospital'slegal right to seek judicial review that, it felt, would bewaived should it "continue to negotiate with your labororganization and sign an agreement,"and a stated belief-. . . that the interest of the Hospital and each indi-vidual, professional nurse is best served by the Hos-pital's direct communication and voluntary actionsduring this potentially lengthy period of judicialreview.It offered to resolvethe issueby having the votes of thechallenged voters counted.The Union acquiesced in Respondent's suspension ofnegotiations; there were no further negotiations or othercommunications between the parties subsequent to Feb-ruary 1, 1983,4 until the Union's demand for informationdiscussed infra.The Union continued to maintain thelocked bulletin board that was assigned to it in thenurses' lounge.As discussed in greater detail in the following section,between July and November 1983, Respondent madevarious changes in terms and conditions of employmentwithout first discussing those changes with the Union.Additionally, inOctober,Respondent rejected theUnion's request for a list of the names and addresses ofcurrent unit employees.B. Analysis and Conclusions1.Thebargaining obligationIn'PresbyterianHospital, 241NLRB 996 (1979), theBoard applied "the general rule thatelection results arenot effective until certification"to a situation similar tothe instantcasein'which an employer was alleged to2Wilkerson was also informed by another supervisor, Norma Mueller,that both the interostomal clinician and nurse professional recruiter hadtold her that they had voted against the Union4 All dates hereinafter are 1983 unless otherwise specified. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave violated Section 8(a)(5) by unilaterally alteringterms and conditions of employment after a decertifica-tion election but before the results of that election werecertified.5 Quoting fromTrico Products Corp.,238 NLRB1306, 1307 (1978), the Board stated:To hold otherwise is to invite instability during thetransition periodwhen the employees' choice ofrepresentative is in doubt. Election results are notalways determinative. If the status of the partieswere to change immediately upon the tally of bal-lots,the possibility of substained objections andrerun elections might lead to a number of changesin the collective,-'bargaining relationship before arepresentative is finally certified. The general rulethat the election results are not effective until certi-fication lends certainty and stability to the process,since the parties may safely maintain the status quountil the representation question is conclusively re-solved by the Board.The Board held that the employer was obligated to re-frain from making unilateral changes in the terms of thecollective-bargaining agreement from the date of theelection until the, certification of results issued and thatits failure to refrain violated Section 8(a)(5) of the Act.The same conclusion and result was reached inDowChemical Co.,250 NLRB 756 at 756 (1980), in which theBoard stated: "A union ostensibly losing a decertificationelection remains" the established bargaining representative.until the certification of results issues."8Here, the record establishes that the Union ostensiblywon the decertification election and that victory hadbeen sustained, at least at the initial hearing on the chal-lenges, in the hearing officer's report. This fact, and theunrebutted (as I find here) presumption that the Union'spreviously established (and certified) majority status con-tinues,'makes this case an appropriate vehicle for appli-cation of the Board'sPresbyterianHospital-Dow Chemicalrule.CitingDresser Industries,supra, footnote 7, Respondentargues that it had no obligation to furnish the Unionwith the requested information or to refrain from takingunilateral action inasmuch as it had properly withdrawnrecognition "upon forming a good faith belief, based onthe objective'considerations of the vote tally [126 votes5 InPresbyterianHospital,the union had ostensibly lost the election buthad filed objections6Enforcementof the Board's decision inDow Chemicalwas denied at660 F 2d 637 (5th Cir. 1981) The court held that the appropriate rulewould only require an employer to actat its perilin unilaterally alteringconditions of employment prior to certification, that is, that the employ-er's conduct would be found violative only if the union were to be ulti-mately certified as the employees' representativeIn soholding, the courtapplied the rule inMike O'Connor Chevrolet,209 NLRB 701 (1974), enfdenied on other grounds 512 F 2d 684 (8th Cir. 1975).Mike O'ConnorChevroletinvolved actions taken by an employer while objections andchallengeswere pending following an initial representationelection,rather than a decertificationproceeding.Sound principles of administra-tive law, of course, compel me to follow the law as determined by theBoard unlessand until reversed by the Supreme Court.7Dresser Industries,264 NLRB 1088 (1982);Flex Plastics,262 NLRB651 (1982), enfd. 726 F 2d 272 (6th Gr. 1984);Barrington Plaza & Trag-niew,185 NLRB 962 (1970), enfd. in relevant part 470 F 2d 669 (9th Cir1972)in favor of, and 124 against, representation] and the de-clared [negative] votes of the three challenged voters,that the Union no longer represented a majority of thenurses."As noted above, there is a presumption, stem-ming from its certification and the expired agreement,that the Union continued as majority representative. Theburden' of rebutting that presumption rests on the partyseeking to do so, here the Respondent, and "clear,cogent and convincing" proof is required.NLRB v. FlexPlastics,supra 'at 275 and 262 NLRB at 656;NLRB v.Pennco, Inc.,684 F.2d 340 (6th Cir. 1982), enfg. 250NLRB 716 (1980). The factors on which Respondentrelies, as set forth above, fall short of the requisite levelof proof. The filing of the RD petition alone, of course,does not support a withdrawal of recognition.Dresser In-dustries,supra;Flex Plastics,supra.8 Neither is the closevote in the RD election significant in and of itself.Massey-Ferguson, Inc.,184 NLRB 640, 641 (1970);Indus-trialMotor Sales,177 NLRB 270, 273 (1969), and casescited therein at fn. 16.Here, however, Respondent would add to the closevote the information it had received that three chal-lenged voters whom it believed belonged in the unit hadvoted against the Union and did not desire representa-tion.This contention must be rejected. The only appro-priate voting unit for RD purposes is the existing or rec-ognized bargaining unit.WAPI-TV-AM-FM,198 NLRB342 (1972);BoothBroadcastingCo.,134NLRB ,817(1962). The three voters were challenged on the Union'sbelief that they were not within that unit and, before Re-spondent'spurportedwithdrawal of recognition, theBoard's hearing officer sustained those challenges. Underthose circumstances, Respondent's opinion about theireligibility does not establish the requisite "clear, cogentand convincing" objective considerations to support itsalleged good-faith belief.9Moreover, the issue of theireligibility to vote was (and still is) pending before theBoard.Respondent'swithdrawal of recognition on, itsopinion of how the Board will rule in the ,pending case isan arrogation of a function solely reserved to the Board.If the Board "will not eschew its statutory obligation todecide" union accretion issues in a setting involving de-ferral to an impartial arbitrator(Hershey Foods Corp.,208NLRB 452, 457 (1974)) it certainly cannot eschew thatresponsibilityhere and permit a party to effectivelydecide the very representation issue pending before it.Accordingly, I find, that Respondent has failed to es-tablish "clear, cogent and convincing" objective consid-erations supporting a good-faith belief that the Union nolonger enjoyed pajority support. It remained obligatedeRespondent's argument that the Board should reconsider and reverseDresser Industriesand reinstate the earlier rule ofTelautographCorp.,199NLRB 892(1972), is not appropriately addressed to me I would note,however, thateven undertheTelautographrule, an employer is only re-quired by the filing of an RD petition to terminate ongoing negotiationsfor a new agreement.The incumbent union is still permitted to administerits contract and process grievanceseNothing is added to Respondent's positionby evidencethat theUnion, at one time in the negotiations for a new agreement,sought tohave these three job classifications included in the unit If anything, suchevidence helps establish the understanding of the parties that they werenot considered as having been included within the unit STS. MARY & ELIZABETH HOSPITALto bargain with the Unionas the. representative of-itsregistered nurses,to deal with it as the incumbent Union,and to refrain from unilaterallychangingterms and con-ditions of employment. Those terms and conditions areas set forth in the expired contract.Cummins ComponentPlant,259 NLkB 456, 465 (198 1).2.The 10(b) defenseRespondent further contends that it clearly and un-equivocallywithdrew recognition from the Union onFebruary 1, 1983, and -that, inasmuchas nounfair laborpractice charge was filed against it within 6 months ofthat date, its subsequent refusal to furnish informationand its alleged unilateral changes cannot be challengedeven by charges timely filed as to those acts. Respond-ent's argument must fail because there was no clear andunequivocal withdrawal of recognition on February 1,By its terms, Respondent's February 1 letter purportednot to withdraw recognition unconditionally, but only tosuspend negotiations "pending a final determination as towhether or not your labor organization represents a ma-jority of nurses at our hospital." It further offered toresume bargaining if the Union would withdraw its chal-lenges and the resulting count revealed majority supportfor representation. A refusal to bargain that is contingenton other occurrences does not start the statute of limita-tions running. InBay Medical Center,252 NLRB 1138(1980), the employer had repeatedly refused to bargainwith the union until"the legalities of the unit questionare decided." Approximately 1 year after the first ' suchrefusal, the employer unilaterally changed hours of em-ployment. The Board at footnote 3 stated:Given the uncertainty inherent in Respondent's con-tingent refusals to bargain, we agree with the Ad-ministrative Law Judge's conclusion that the 10(b)period did not begin to run until Respondent unilat-erallyimplementedthe change in the . . . workday.See alsoUpper Mississippi Towing Corp.,246 NLRB 262(1979), in which the, employer's refusal to bargain withthe incumbent union over a new contract because of apetition filed by an outside union was held not to be theequivalent of a withdrawal of recognition.10Respondent's reliance onMachinists Local 1424 (BryanMfg.) v.NLRB,362U.S. 411 (1960), andNLRB v.McCready & Sons,482 F,2d 872 (6th Cdr. 1973),ismis-placed. InBryan,unlike the instant case, the occurrencewithin the limitations period (enforcement of a faciallyvalid union-security clause) in and of itself did not con-10 It is recognized thatUpper Mississippi Towingis,in some respects,distinguishable.Thus, in that case, unlike here, the employer never toldthe incumbent union that it doubted that union'smajority status.And, atthe timeUpper Mississippi Towingarose,Shea Chemical Corp.,121 NLRB1027 (1958),mandated the cessation of ongoing negotiations during thependency of a rival's petition At the time of the events here,Dresser In-dustrres,supra, required that the employer continue to negotiate with theincumbent In both cases,however, the employer continued some at-tributes of representational status InUpperMississippiTowing,the em-ployer continued to furnish seniority rosters to the incumbent union andto advise it of the location of its boats;in the instant case, Respondentpermitted the Union to retain access to and control of its own bulletinboard in the nurses'lounge77stitute, an -unfair labor, practice and could only be foundviolative by reliance on the recognition of a minorityunion,which had occurred beyond the limitations per-riod.Here, the acts charged as violative, a refusal to fur-nish information and alleged unilateral changes, are ide-pendently violative. InMcCready,unlike the instant case,the act charged to be violative, a refusal to execute anagreement,was identical to the act that occurred morethan 6 months prior to the filing of the charge. More-over, there, unlike here, the employer's refusal to signwas an unequivocal act, not contingent on any futureevent.In any event, as previously noted, I am bound tofollow the law as enunciated by the Board and, to date,the Board continues to apply the theory of continuingviolations in appropriate cases, contrary toMcCready.Thus, inAl Bryant, Inc.,260 NLRB 128, 135 (1982), itwas held that repudiation of a collective-bargainingagreement outside the 10(b) period did "not absolve' a re-spondent from the unfair labor practices which inure[d]from its continuing failure within the 10(b) period, ondemand, to execute or formally abide by such agree-ment." Similarly, inChesapeake & Potomac TelephoneCo.,259 NLRB 225, 230 (1981), enfd. 687 F.2d 633 (2dCir. 1982), an employer's refusal to furnish relevant in-formation prior to the 10(b) period did not insulate itfrom a finding of violation based on its subsequent refus-al to furnish that same information when the request wasmade within 6 months of the filing of the charge.11 Seealso the Board's decision inFlex Plastics,supra, footnote26.There, I found, as an alternative basis for rejecting a10(b) defense, that the union's demand and the employ-er's repeated refusal within the 10(b) period raised a newand timely unfair labor practice notwithstanding that theemployer's initialwithdrawal of recognition had oc-curred outside the 6 months' limitations period.3.Refusal to furnish informationOn September 22, the Union's executive directorwrote Respondent's vice president of, human resources,Thomas Pilgermayer, requesting "a current list of namesand addresses for all bargaining unit nurses." On October11, Pilgermayer,replied:Imust respectfully decline to respond to your re-quest of September 22, 1983, until such time [as] theissue,which is now before the National Labor Rela-tions Board, has been completely resolved.InAndy Johnson Co.,230 NLRB 308, 309 (1977), theBoardsummarizedthe applicablelaw, asfollows:It is well established that wage and employmentinformation pertaining to bargainingunit employeesis presumptively relevant'for the purposes of collec-tive bargainingand contractadminstrationinasmuchas suchinformation concerns the heart of the em-ployer-employee relationship, and that such infor-i 1The discussion inChesapeake & Potomac Telephoneincludes areview of those circuit court decisions both accepting and rejecting thecontinuing violation theory. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDmation must be provided upon request to the unitemployees' bargaining representative.2 In addition,it is well settled thata union isnot required to showthe precise relevance of such requested informationunlessthe employer comes forth with effective re-buttal.32Western Electric,Inc, 225 NLRB 1378 (1976);Hotel Enter-prises,Inc., d/b/a Royal Inn of South Bend,224 NLRB 810 (1976);WarehouseFoods, ADivisionof ME Carter and Company, Inc.,223NLRB 506 (1976);DynamicMachineCo., 221 NLRB 1140 (1975),Building ConstructionEmployersAssociationof Lincoln,Nebraskaand M.W. AndersonConstructionCo.,185 NLRB 34 (1970),CowlesCommunications,Inc,172 NLRB 1909 (1968);Curtiss-Wright Cor-poration,Wright Aeronautical Division,145 NLRB 152 (1963), enfd347 F 2d 61 (C A 3, 1965).3Curtiss-Wright Corporation,Wright Aeronautical Div., supraat69.Here, as inAndy Johnson,the Respondent refused theUnion's request for the presumptively relevant currentlist of the names and addresses of unit employees withoutasserting any reasons for that refusal (other than thependency of the RD case). On brief, Respondent only as-serts its contentions with respect to Section 10(b) and itswithdrawal of recognition in defense of that refusal. As Ihave rejected those defenses supra, I find that Respond-ent is, and was at the time of the demand, under an obli-gation to furnish this information to the Union on its re-quest, and that its refusal to do so violated Section8(a)(5) and (1) of the Act, 124.The alleged unilateral changesa. Job posting procedures and criteriaThe complaint alleges, and Respondent's amendedanswer admits, that about September 14, "Respondent al-tered the job-posting procedure and criteria for in-housetransfers of employees." The contract that expired onOctober 31, 1982, article XV, provides procedureswhereby nurses could initiate requests to change theirposition from one unit and/or shift to another. In articleXVI, it provides procedures for the posting of openingsin permanent bargaining unit positions together with thecriteria for filling those positions. In the negotiations thatended on January 12, Respondent had proposed a newarticleXVI. The Union basically agreed with Respond-ent's proposal but sought the addition of a 5-day postingperiod and a procedure for the notification of affectedemployees.With, the inclusion of those items, Respond-ent's proposal would have been essentially acceptable totheUnion; no agreement was reached and the partieswere to discuss this proposal in the next meeting. Therewere, of course, no further meetings. On September 14,Respondent posted,and implemented a new job-postingprocedure for all hospital personnel including the nurses.The new procedure provided for 10-day posting. It alsoprovided for notification of affected employees of thestatus of their requests within 10 days of the receipt of12 I note, as pointed out by the General Counsel,that pursuant to theexpired agreement,art.XIV,sec 5,the furnishing of such a list to theUnion was,in addition to being a statutory obligation,one of the condi-tions of employment that Respondent was obligated to maintain.such requests. In addition, it provided that shift changeswithin a given unit were not subject to the posting pro-cedure but were to be made, at least within a unit, by thehead nurse, language that arguably wouldeliminaterights previously established in article XV. Finally, thecontract language and Respondent's proposal of January12 had stipulated that the criteria Respondent wouldapply in selecting employees to fill posted positions were"not to be unreasonably applied." The policy adopted onSeptember 14 did not include the quoted language.Respondent contends that no violation may be foundin the foregoing conduct inasmuch as the changes wereessentially those already agreed to by the Union on Janu-ary 12. Although many were changes similar to those towhich the Union had agreed, it is clear that others (the10-day posting and the elimination of the language deal-ing with reasonable application of the criteria) were not.Moreover, Respondent's new procedure appears to elimi-naterights that the nurses had with respect to shiftchanges; at least some discussion with the Union to clari-fy such an ambiguity was warranted. There was neithernotice nor discussion. Accordingly, I must find that byits failure to notify the Union and discuss with it suchchanges in the terms and conditions of employment, Re-spondent has violated Section 8(a)(5) and (1) of the Act.b. JobcriteriaThe complaint alleges, and Respondent's amendedanswer admits, that about July 7, Respondent altered thejob criteria for three bargaining unit positions in the edu-cation instructor job classification. The evidence reflectsthat about July 7 Respondent instituted a requirementthat candidates for this position possess a master's degreerather than the bachelor of science in nursing that hadpreviously been required.Respondent contends, and I agree, that it was privi-leged to make such a change, unilaterally, by the termsof the management-rights clause in the expired agree-ment. In pertinent part the clause provides:[T]he Hospital retains the rights of normal manage-ment functions including, but not limited to .. .adopt policies affecting the selection of employees-... to determine the qualifications, training, experience and technical knowledge necessary for fillingand/or maintaining any job and to judge an em-ployee's conformity thereto.Accordingly,I shall recommendthat thisallegation bedismissed.) 313The General Counsel, although expressly not waiving her positionwith respect to this and certain other allegations, did not brief this issue.Contrary to the General Counsel's contention at the hearing, followingexpiration of a collective-bargaining agreement,the terms of its manage-ment-rights clause survive as terms and conditions of employment just asthe benefit provisions of suchanagreement survive. SeeCummins Com-ponent Plant,supra at 465,Winn-Dixie Stores,224 NLRB 1418, 1433(1976) STS. MARY &I ELIZABETH HOSPITAL79c.Wageincrease announcementThe complaint alleges,andRespondent'samendedanswer admits,that sometime since September,Respond-ent announced and subsequently deferred a cost-of-livingwage increase for unit employees.The General Counsel has not explained the basis onwhich this conduct isallegedto be violative and I candiscern none.Accordingly,I shall recommend that herallegation be dismissed.d.Copies of the contractArticle VII, "Distribution of Agreement," provides:The hospital shall provide, at its expense, a copy ofthisAgreement to all members of the bargainingunit and new members of the bargaining unit asthey are employed.The complaint alleges, but Respondent denies, that Re-spondent failed to comply with this alleged term or con-dition of employment subsequent to June. Mary O'Bryan,staff nurse and chairperson of the Professional RegisteredNurses, the Union's chapter in Respondent's hospital, tes-tifiedwithout objection that, in June, she questioned newemployees and was informed that they had not receivedcopies. She had no personal knowledge of when suchcopies were handed out and she has no personal knowl-edge about whether employees hired since June had beengiven copies of the agreement.Respondent argues,that although most terms and con-ditions of employment continue after the expiration of acollective-bargaining agreement, the contractual right toreceive a copy of the agreement is similar to the contrac-tualobligation imposed by union-security and dues-checkoff clauses, which, the Board has held, do not sur-vive contract expiration.Peerless Roofing Co.,247 NLRB500 (1980)', The enforceability of a union-security obliga-tion,however,is dependent on the continued existenceof a lawful union-security clause.Machinists District 14(Burroughs Corp.),231 NLRB 602 (1977)., No such condi-tion attaches to the obligation to distribute copies of thecontract,expired or not; I can discern no reason toimpose such a'condition.One of the conditions of em-ployment for Respondent'snurseswas that they wouldbe given a copy of the document that sets forth theirrights and ' obligations.That condition,I conclude, sur-vives expiration of the contract for as long as the em-ployer is obligated not to unilaterally change terms andconditions of employment.Respondent further argues that the General Counselfailed to establish that Respondent has not continued dis-tribution of the agreements.I cannot agree.In the ab-sence of any objection,and when considered in the con-text of Respondent's position with respect to the survivalof the contract terms that makes probable its failure todistribute the contracts,O'Bryan's testimony,althoughhearsay, is sufficient to sustain the General Counsel'sburden of proof.Colony Kitchens,217 NLRB 671 fn. 6(1975). See alsoRJR Communications,248 NLRB 920(1980). Respondent has failed to rebut the General Coun-sel's'prima facie case about this allegation. Accordingly,I find that by failing to distribute copies of the expiredagreement to new employees,Respondent has unilateral-ly altered the'terms and conditions of employment, inviolation of Section 8(a)(5) of the Act.e.Overtime authorizationArticle XXVI, section 5, the overtime pay provision ofthewage article in the expired contract,provides, thatnurses shall'be paid at the rate of 1-1/2 times the regularrate for all hours worked over 40 in a 7-day workweek.Nurses, it appears,made their own determinations aboutwhen overtime was required and were paid for all suchhours worked.Respondent sought to reduce the amountof overtime in the department of nursing,and issued amemorandum,,dated October 24, to the head nurses, di-rectors of nursing,and supervisors implementing newovertime guidelines.Pursuant= to thatmemorandum,which was available to the staff nurses,when a nurse de-termined that overtime was required in order to com-plete her work, she would have to secure prior authori-zation from a nursing supervisor.Respondent's vicepresident of nursing,Eleanor Doughtery,testified thatalthough the nurses'were not required to sign up forovertime 2 hours prior to the end of their shifts, theywere asked to give their supervisors 2 hours' notice ofimpending overtime so that those supervisors could findextra help elsewhere in the hospital who might make theovertime unneccesary. They had not previously beenasked to do this, i.e., check with their supervisors.Nurses were encouraged to reduce the amount of over-time they worked but, when necessary, were permittedto work overtime and were paid for all overtime workedwhether or not they had secured prior authorization.'Respondent's concern for the amount of overtimebeing worked arose, according to Wilkerson, when prob-lems with the level of patient census were observedduring the fall of 1983. She sought to justify the over-time that was being worked,i.e., tomake sure that it wasnecessary.The General Counsel has proffered no rationale forfinding the adoption of this policy, which in no way con-flicted with ,the collective-bargaining agreement, to be anunlawful,unilateral change in working conditions and Isee none. I agree with Respondent,for each of the rea-sons set forth in its brief, that there was no improprietyin adopting this policy. Thus, I find that such efforts toimprove efficiency that do not conflict with any estab-lished practices or published rules and standards are in-herently within management's prerogative.Trading Post,224 NLRB 980 (1976);Wabash Transformer Corp.,215NLRB 546 (1974). I further fmd that the adoption of thispolicy was expressly privilegedby theterms of the man-agement-rights clause, reserving to Respondent the right"to determine,assign and distribute overtime."Finally, Iagree that Respondent's direction that the nurses advisetheir supervisors of the need for overtime imposed nosubstantialburdenon them.f.Short hours in recovery roomArticle X,section 5, of the expired contract providesthat: 80DECISIONSOF NATIONAL LABOR RELATIONS BOARDNurses assignedtoOperatingRoom, RecoveryRoom or Outpatient Surgery, working their regu-larly scheduled shift, will not be sent home prior tothe end of that shift due to lack of work-unlesssuch an arrangementismutually agreed upon byboth the nurse and the Hospital.InNovember 1983, as one of a number of economymeasuresoccasioned by a drop in Respondent's patientcensus,Respondent began to send recovery room nurseshome on the completion of their work but before the endof their shift on the average of once or twice a weekwithout firstsecuringtheir' agreement. In the operatingrooms, Respondent always was able to secure enoughvolunteers so that nonurseswere sent home against theirwishes. In most cases, those who were sent home had al-ready worked the bulk of their shifts.'Respondent acknowledges the foregoing as fact andrecognizesthat early dismissal of recovery room nursesconstitutes a deviation from the contract. However, itcontends that the adoption of this practice inadvertentlyarose'from adoption of the budget day program, dis-cussed infra, and resulted in no adverse impact on theemployees.Respondent promised that it would - bestopped.Therefore, it argues, no violation should befound. I cannot agree that this practice, which resultedin some employees being sent home with fewer hours ofearnings thantheywere entitled to, had no adverseimpact.Itwas a change unilaterally adopted and, assuch, was violative of Section 8(a)(5) of the Act.14g. Budget daysThe fluctuating and lowered hospital census thatcaused Respondent to begin releasing the recovery roomnurses early and to adopt the overtime policy, as dis-cussed above, also caused Respondent to institute what itcalled its budget days program. Initially, in the latesummer of 1983, the program was voluntary. Nurseswhom Respondent deemed unnecessary to a given day'sworkload would be asked to volunteer to either notcome in atall,to leave after reporting for work' butwithout putting in any hours, or to leave before the endof their shifts. In its initial stages, no one was required toparticipate.To this point, Respondent's budget day pro-gram was buta formalization of existing hospital prac-tices.However, on October 12, Respondent issued amemorandum entitled "Budget Days." That memoran-dum provided:In order to more economically respond to reduc-tion in work activity, it will become necessary forthe Hospital to temporary [sic] reduce staff in a par-ticular department. Any such reduction will occurin the form of Budget Day Absence.A Budget Dayisdefined as that day or part of aday on which an employee is relieved ofanysched-uled work responsibility due to a decrease in workdemand asreflected by a change in occupancy and14The availability of extra work, on other shifts and other days, tomakeup for lost earnings resulting from having been sent home does notnegate the adverse impactof Respondent's policyor work load for a patient unit or other Hospital de-partment.The memorandum provided that volunteers would firstbe sought within the affected unit but that, in the eventthat no volunteers could be found, an individual, selectedfrom a seniority list for the department, would be re-quired to take, the budget day.15 All nurses, both partand full time participated in the budget day program.Employees were permitted to receive paid vacationhours for budget day assignments if they had accrued va-cation benefits.A budget day absence did not affect theemployee's eligibility for any of the hospital's benefits,including the accumulation of vacation leave. Nurseswho were assigned budget days were permitted to makeup lost time by working on other shifts and in other de-partmentswhen there were openings for which theywere qualified. They were not permitted to bump lesssenior employees in order to continue- working in lieu oftaking a budget day.The record reflects that from October through March1, 1984, there have been 28 assigned, and 53 volunteered,budget days in the critical care department where 76nurses are employed. In the medical-surgical care units,employing 102 registered nurses, there had been 74 vol-unteered budget days and 43 assigned budget daysduring the same period of time. The records for theemergency department are less complete but reflect thatduring 1983 there were two assigned budget days.Although the General Counsel is generally correct inasserting that even a single day off work without paymay be deemed a layoff(Clements Wire,257 NLRB 1058(1981)), I cannot find that under the terms of the expiredcontract, the parties contemplated that the involuntaryloss of one shift or less would be governed by that con-tract's layoff provisions.. Rather, I find that Respondentmeticulously and even reduntantly protected its right toadopt a work-scheduling device such as the budget dayprogram, tomeet unexpected changes in workloads.Thus, I note that article XVIII, "Layoff and Recall," onwhich the General Counsel relies to establish a change intheworking conditions, provides for 14 days' writtennotice of layoffs and written recall notices. Such exten-sive notice provisions cannot have been intended toapply to "layoffs" of 1 day or less. Additionally, I notethat although article VI, "Employee Status," defines a"Full-Time Nurse" as one who works a regular weeklyschedule of three 12-hour, five 8-hour, or four 10-hourshifts, the budget day policy specifically provided thatemployees who were assigned a budget day would, notlose any benefit eligibility. Employee status as full orpart time would not change by reason of a budget dayassignment.On the other hand, as Respondent contends, the ex-pired contract, both in the management-rights clause andin the wage program, retains to the Employer the sole15 The procedure, as adopted, did not provide for the least senor em=plgyee present always to- be relieved of duty Selection of those to be re-leased was made from a seniority list, according to reverse seniority, buteach employee was required to take his or her budget day in turn,unlessthat individual had earlier volunteered for a budget day. STS. MARY & ELIZABETH HOSPITALdiscretion to "establish, determine and change: shift start-ing and quitting times, daily and weekly hours of work,and number, time and length of shifts for groups of em-ployees and or individual employees." This language, Iconclude, authorizes the Employer to schedule an em-ployee for less shifts in a week, or less hours in a shift,than that employee was usually scheduled, at least in theabsence of other specific guarantees of a 40-hour weekor 8-hour'day'(aswas provided for the operating room,out-patient surgical, and recovery room nurses). It privi-leged the Employer to establish the budget day program.Accordingly, I shall recommend that this allegation bedismissed.CONCLUSIONS OF LAW1.At all times relevant hereim, the Kentucky Nurses'Association has been and is the exclusive representativeof all the employees in the appropriate unit set forthbelow for purposes of collectivebargainingwith respectto wages,ratesof pay, hours of employment, and otherterms and conditions of employment within the meaningof Section 9(a) of the Act:All full-time and regular part-time registered nursesemployed by the Employer at its Louisville, Ken-tucky hospital, including charge nurses,nursing in-structors, admitting and dischargeplanning nurses,the health nurse, the health care coordinator, thetriage nurse, and graduatenurses,but excluding allother employees, and all guards, all head nurses,and all other supervisors as defined in the Act.2.Respondent has violated Section 8(a)(5) and (1) ofthe Act by failing and refusing to furnish the Union witha list of thenames andaddresses of current unit employ-ees, asrequested; unilaterally changing the job-postingprocedures; failing to distribute copies of the collective-bargaining agreement to new employees without noticeto or bargaining with the Union; and unilaterally chang-ing the hours of employment of recovery room nurses.3.Respondent has not otherwise violated the Act.4.The aforesaid labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that' Respondent has-engaged inunfair labor practices in violation of Section 8(a)(5) and(1) of the Act, my recommended Order will require thatit cease and desist therefrom and take certain affirmativeaction necessary to effectuate the policies of the Act. AsRespondent has been found to have unlawfully refusedto furnish relevant information to the Union, it will berequired to furnish the requested information. Addition-ally, it will be required to rescind the job-posting proce-dure unilaterally adopted on September 14, and to dis-tribute, copies of the expired agreements to all employeeshired since April 26, 1983 (6 months prior to the filing ofthe initial unfair labor practice charge herein), and itshall be required to make whole all those recovery roomnurses who were required to take budget hours againsttheirwill since implementation of the budget hour pro-gram in the recovery room, with backpay to be comput-81ed in the manner set forth in F. W.Woolworth Co.,90NLRB 289 (1950), and with interest to be computed inthe manner set forth inFlorida Steel Corp.,231 NLRB651 (1977).16On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Nazareth Literary & Benevolent In-stitute, Inc., d/b/a Saints Mary and Elizabeth Hospital,Louisville,Kentucky, its officers, agents, successors, andassigns, shall1.Cease and desist from(a) Refusing to furnish the Union with information rel-evant and necessary to the performance of its duties ascollective-bargaining representative of Respondent's em-ployees; and unilaterally changing terms and conditionsof employment including job-posting procedures, the dis-tribution of copies of the expired contract to new em-ployees, and the hours of employment of recovery roomnurses, without notice to and bargaining with the Union.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Furnish the Union with a current list of the unitemployees together with their addresses.(b)Rescind the job-posting procedures that wereadopted on September 14, 1983, to the extent that theyapply to employees in the bargaining unit.(c)Give a copy of the expired contract to each em-ployee in the bargaining unit hired since April 26, 1983.(d)Make whole all the recovery room nurses' whowere required to work short hours against their will.(e)Preserve and, on request, make available to theBoard or its agents forexaminationand copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Post at its hospital in Louisville, Kentucky, copiesof the attached notice marked "Appendix." 18 Copies ofthe notice, on,' forms provided by the'Regional Directorfor Region 9, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted.16 See generallyIsis Plumbing Co.,138 NLRB 716 (1962).17 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.18 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 82DECISIONSOF NATIONAL LABOR RELATIONS BOARDReasonable steps shall be taken by the Respondent to,(g)Notify the Regional Director in writing within 20ensure that the notices are not altered,defaced,or' cov-days-from the date of this Order what steps the Respo-ered by any other material.dent has taken to comply.